Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 1 – 5, 15 – 20, 23 – 31, 34 - 39 drawn towards video coding method in which a block of video data is partitioned into a first partition and a second partition according to a non-rectangular (e.g. triangular) partition mode. In response to the fact that the motion vector for the first partition and the motion vector for the second partition both refer to the same reference picture list, the second motion vector is stored for the current block. To adequately deal with the corner case blocks (4xN or Nx4 blocks), it is determined whether the size of the current block satisfies a threshold.
II.          Claims 6 – 12, 21 – 22, 32 and 33 drawn towards video coding method in which a block of video data is partitioned into a first partition and a second partition according to a non-rectangular (e.g. triangular) partition mode. In response to the fact that the motion vector for the first partition and the motion vector for the second partition both refer to the same reference picture list, the second motion vector is stored for the current block. To deal with screen content sequences, the weighting values in the blending area around the diagonal which divides the block into two triangular partitions, are all clipped (i.e. blending is switched off).
III.          Claims 13 – 14, drawn towards video coding method in which a block of video data is partitioned into a first partition and a second partition according to a non-rectangular (e.g. triangular) partition mode. In response to the fact that the motion vector for the first partition and the motion vector for the second partition both refer to the same reference picture list, the second motion vector is stored for the current block. In order to avoid making sharp 
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I is particularly video coding method in which a block of video data is partitioned into a first partition and a second partition according to a non-rectangular (e.g. triangular) partition mode. In response to the fact that the motion vector for the first partition and the motion vector for the second partition both refer to the same reference picture list, the second motion vector is stored for the current block. To adequately deal with the corner case blocks (4xN or Nx4 blocks), it is determined whether the size of the current block satisfies a threshold; subcombination II particularly video coding method in which a block of video data is partitioned into a first partition and a second partition according to a non-rectangular (e.g. triangular) partition mode. In response to the fact that the motion vector for the first partition and the motion vector for the second partition both refer to the same reference picture list, the second motion vector is stored for the current block. To deal with screen content sequences, the weighting values in the blending area around the diagonal which divides the block into two triangular partitions, are all clipped (i.e. blending is switched off) and subcombination III is particularly video coding method in which a block of video data is partitioned into a first partition and a second partition according to a non-rectangular (e.g. triangular) partition mode. In response to the fact that the motion vector for the first partition and the motion vector for the second partition both refer to the same reference picture list, the second motion vector is stored for the current block. In order to avoid making sharp prediction signals unsharp, the obtained motion vectors are coded with integer precision, and context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements is skipped.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, second and sixth paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486